DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements filed 5/22/2019 and 5/26/2020 are acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the claims lack written description support for prediction, from a diagnostic angle, the adherence of the diagnostic pattern of a potentially sick person to a reference pattern. More particularly, the pattern calculator, pattern comparator and result outputter are defined at such a level of abstraction/in such vague terms that they lack written description support sufficient to practice them over their entire scope. In particular, the processing of the maximum and minimum blood pressure values do not have written description support for the processing of a maximum and minimum blood pressure values to detect a respective physiologically credible determination of resulting values. In addition, the claims fail to provide written description support to establish a relationship between the inputs and outputs of the sequence of steps because the pattern comparison is bare of a credible data input and output definition. In other words, there is lack of written description support describing the practice of the claimed invention.  In addition, Claims 4 and 9, lacks written description support for the results to be achieved and also fails to establish a relationship between the inputs and outputs of the sequence of steps and the stated technical purpose of the method because the pattern comparison lacks credible data input and output definition. The claims are thus not functionally related to the stated technical purpose of disease prognosis.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, the metes and bounds of the terms "disease potential", "maximum blood pressure" and "minimum blood pressure" are uncertain.  Clarification and/or correction is respectfully requested. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-9 are directed to a method, non-transitory computer readable recording medium and apparatus for performing the method determining circulatory disease potential of a user which are considered a product and process.  
	However, the limitations of a pattern calculating operation, a pattern comparing operation and a result output operation (Claims 1-3 and 5-8) and a group number information receiving operation (Claims 4 and 9) are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting  “receiving operation" and "result output operation", nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “receiving operation" and "result output operation" in the context of this claim encompasses the user manually calculating a pattern comparing operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because while “receiving operation" and "pattern comparing  operation" and "result output operation" require non-abstract elements, such as computer processors, such operations are routinely performed in the art and can be viewed as an insignificant extra-solution data gathering step.  
Moreover, data manipulation itself is not a practical application, and the practical application itself needs to be explicitly recited in the claim (not just capable of being used as part of one). Still further, this judicial exception is not integrated into a practical application because the claims merely determine a circulatory disease potential of a user. 
The claims are drafted at such a level of abstraction, in such vague terms that they appear to be no more than an abstract idea. For example, circulatory disease potential is neither adequately defined nor differentiated from other bio-physiological conditions.  
Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of grouping and arranging output appears to be no more than mere instructions to apply the exception using a generic circuitry. Mere instructions to apply an exception using a generic circuitry cannot provide an inventive concept. The claims are not patent eligible. 
Viewed separately and in combination as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea.  Accordingly, the non-abstract elements are not sufficient to ensure that the claims amount to significantly more than the abstract idea.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190090818 to Nakajima et al. (Nakajima), having a priority date of April 15, 2016. 

In regards to Claims 1, 5 and 6, Nakajima teaches a method, non-transitory computer readable recording medium and apparatus for performing the method comprising  a method of determining circulatory disease potential of a user, the method comprising: a user data receiving operation of receiving user data including data about a series of maximum blood pressures and data about a series of minimum blood pressures varying with time, which are measured and transmitted from a blood pressure meter periodically a plurality of times for a limited time input, and data about a series of pulses varying with time, which are measured and transmitted from a pulse meter periodically a plurality of times for the limited time (see entire document, for example Abstract " A biological information analyzing device includes: an indicator extraction unit that creates, on the basis of blood pressure waveform time series data measured by a sensor that is worn on a user's body and can non-invasively measure the blood pressure waveform for each of heartbeats, a multidimensional graphic by plotting a plurality of points of data constituting one or more blood pressure waveforms selected from the blood pressure waveform time series data in a multidimensional space constructed from a plurality of axes including at least two axes corresponding to two types of feature amounts extracted from the blood pressure waveform, and extracts an indicator pertaining to a shape characteristic of the multidimensional graphic; and a processing unit that carries out a process based on the extracted indicator." and para. 0086 "maximum blood pressure(systolic blood pressure), para. 0087 minimum blood pressure (diastolic blood pressure); a pattern calculating operation of calculating a three-dimensional (3D) user pattern for the user based on the received user data (see entire document, for example para. 0009 "  a multidimensional graphic by plotting a plurality of points of data constituting one or more blood pressure waveforms selected from the blood pressure waveform time series data in a multidimensional space constructed from a plurality of axes including at least two axes corresponding to two types of feature amounts extracted from the blood pressure waveform, and extracts an indicator pertaining to a shape characteristic of the multidimensional graphic" and para. 0015 " the multidimensional space is a three-dimensional space, and the multidimensional graphic is a three-dimensional graphic") ; a pattern comparing operation of comparing a comparison target pattern calculated for each of a maximum blood pressure, a minimum blood pressure, and a pulse based on data about maximum blood pressures, minimum blood pressures, and blood flows of a normal person and a circulatory patient stored in a database, with the calculated 3D user pattern (see entire document, for example para. 0078 " the indicator extraction unit 50 may identify the positions of the characteristic points by reading out a waveform pattern, in which characteristic points have been arranged in advance, from the storage unit 27, and fitting the blood pressure waveform in question to the waveform pattern."; and a result output operation of outputting, based on a result of the comparison, circulatory disease potential visualizing to which of the normal person and the circulatory patient stored in the database the user is closer, wherein the pattern calculating operation calculates a 3D vector pattern for each of the maximum blood pressure, the minimum blood pressure, and the pulse based on the fact that the data about the maximum blood pressure, the minimum blood pressure, and the pulse included in the user data varies with time (see entire document, for example para. 0109 " a multidimensional vector taking these indicators as elements can be used as a shape feature amount of the post-projection blood pressure trajectory (a shape feature amount vector).").

In regard to Claims 2 and 7, Nakajima teaches an individual pattern arranging operation of arranging the calculated 3D vector pattern for the maximum blood pressure, the calculated 3D vector pattern for the minimum blood pressure, and the calculated 3D vector pattern for the pulse together in a single 3D space, and the pattern comparing operation arranges, in the single 3D space, the comparison target pattern calculated for each of the maximum blood pressure, the minimum blood pressure, and the pulse and compares, in the single 3D space, the calculated 3D vector pattern for the maximum blood pressure, the calculated 3D vector pattern for the minimum blood pressure, and the calculated 3D vector pattern for the pulse with the comparison target pattern calculated for each of the maximum blood pressure, the minimum blood pressure, and the pulse, respectively (see entire document, for example para. 0015-0016 "three axes constituting the three-dimensional space, a first axis and a second axis are axes corresponding to feature amounts extracted from the blood pressure waveform, and a third axis is an axis of a factor affecting blood pressure. This makes it possible to evaluate the relationship between a change in the value of the factor and the blood pressure fluctuation", para. 0086 "maximum blood pressure(systolic blood pressure), para. 0087 minimum blood pressure (diastolic blood pressure) and para. 0116-0117, 0119, 0121 and Claims 8, Claim 9 " three axes constituting the three-dimensional space, a first axis and a second axis are axes corresponding to feature amounts extracted from the blood pressure waveform, and a third axis is an axis of a factor affecting blood pressure. This makes it possible to evaluate the relationship between a change in the value of the factor and the blood pressure fluctuation" and Claim 11.  For clarification, the feature amount extracted from the blood pressure waveform corresponds to the maximum blood pressure, the minimum blood pressure, and the factor affecting blood pressure corresponds to the pulse.  

In regards to Claims 3 and 8, Nakajima teaches a 3D spatial pattern comparing operation of comparing the comparison target pattern with the calculated 3D user pattern based on a position in a 3D space; and a relative position calculating operation of calculating a distance and direction of the calculated 3D user pattern and the comparison target pattern based on a result of the comparison in the 3D spatial pattern comparing operation, and the result output operation comprises: a relative position determining operation of determining a relative position of the normal person and the circulatory patient with respect to the user according to the calculated distance and direction; and an arrangement result output operation of arranging the user, the normal person, and the circulatory patient according to the determined relative position and outputting a result of the arrangement (see entire document, for example para. 0018 " Preferably, the indicator includes at least one of a correlation coefficient between a value on the third axis and a center of gravity position of a two-dimensional graphic in a cross-section perpendicular to the third axis of the three-dimensional graphic, a ratio of a change amount of the center of gravity position to a change amount of a value on the third axis, a correlation coefficient between a horizontal width of the two-dimensional graphic and a value on the third axis, and a ratio of a change amount of the horizontal width to a change amount of a value on the third axis. Using such indicators makes it possible to express the relationship between the value of the factor and the blood pressure fluctuation as an indicator, using a simple algorithm." and para. 0078, 0101, 0106, 0107, 0122, 0123, 0126, 0127 and Claim 11 "the indicator includes at least one of a correlation coefficient between a value on the third axis and a center of gravity position of a two-dimensional graphic in a cross-section perpendicular to the third axis of the three-dimensional graphic, a ratio of a change amount of the center of gravity position to a change amount of a value on the third axis, a correlation coefficient between a horizontal width of the two-dimensional graphic and a value on the third axis, and a ratio of a change amount of the horizontal width to a change amount of a value on the third axis.").  

In regards to Claims 4 and 9, Nakajima teaches (see entire document, for example para. 0046 " the indicator includes at least one of a correlation coefficient between a value on the third axis and a center of gravity position of a two-dimensional graphic in a cross-section perpendicular to the third axis of the three-dimensional graphic, a ratio of a change amount of the center of gravity position to a change amount of a value on the third axis, a correlation coefficient between a horizontal width of the two-dimensional graphic and a value on the third axis, and a ratio of a change amount of the horizontal width to a change amount of a value on the third axis." and para. 0066 "The extracted indicator is output to the processing unit 51. Because there are a variety of blood pressure waveform characteristics and indicators, the characteristics and indicators to be extracted can be designed and selected as appropriate in accordance with the purpose of the processing by the processing unit 51. The characteristics and indicators that can be extracted from the blood pressure waveform measurement data in the present embodiment will be described later." and para. 0014 " If the abnormal post-projection blood pressure trajectory has been detected, the processing unit 51 outputs information of the detection result to the output unit 25, an external display device, or the like (step 2407). Preferably, the output information includes information pertaining to a blood pressure value for each of units of time, information pertaining to a normal post-projection blood pressure trajectory, information pertaining to the abnormal post-projection blood pressure trajectory, or the like…"). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 7392199 to Karlov et al. (Karlov) in view of US 20190090818 to Nakajima et al. (Nakajima).

In regards to Claims 1, 5 and 6, Karlov teaches a method, non-transitory computer readable recording medium and apparatus for performing the method comprising or determining circulatory disease potential of a user, the apparatus comprising: a database storing a comparison target pattern calculated based on data about blood pressures and blood flows of a normal person and a circulatory patient (see entire document, for example §3.2.4: quest database, covering the respective blood pattern values); a user data receiver receiving user data including data about a series of maximum blood pressures and data about a series of minimum blood pressures varying with time, which are measured and transmitted from a blood pressure meter periodically a plurality of times for a limited time input, and data about a series of pulses varying with time, which are measured and transmitted from a pulse meter periodically a plurality of times for the limited time (see entire document, for example §3.2.4: §4 quest database of respective blood data series for multiple patients etc. For clarification, pressure meter and pulse meter are implicitly required); a pattern calculator calculating a three-dimensional (3D) user pattern for the user based on the received user data (see entire document, for example §4: pattern calculation from user data populations and §3.1.1.2.2: 3D pattern equations and Fig. 9); a pattern comparator comparing a comparison target pattern calculated for each of a maximum blood pressure, a minimum blood pressure, and a pulse based on data about maximum blood pressures, minimum blood pressures, and blood flows of a normal person and a circulatory patient stored in the database, with the calculated 3D user pattern (see entire document, for example §3.2.2. Differential patterns+ 3D tensors (tests v. sDiagnosis) 3.2.4); a result outputter outputting, based on a result of the comparison, circulatory disease potential visualizing to which of the normal person and the circulatory patient stored in the database the user is closer  (see entire document, for example §6); wherein the pattern calculator calculates a 3D vector pattern for each of the maximum blood pressure, the minimum blood pressure, and the pulse based on the fact that the data about the maximum blood pressure, the minimum blood pressure, and the pulse included in the user data varies with time (see entire document, for example §4: blood, pulse, tee. as diagnosis data. Fig. 9: 3D presentation), but does not explicitly teach a maximum blood pressure and a minimum blood pressure used in the data classification.  

Nakajima teaches using a maximum blood pressure and a minimum blood pressure in the data classification for the purpose of providing information from a blood pressure waveform data which is useful in the diagnosing circulatory disease.  Therefore, it would have been obvious at the time the invention was filed to modify the method, non-transitory computer readable recording medium and apparatus for performing the method comprising or determining circulatory disease potential of a user taught by Karlov with using a maximum blood pressure and a minimum blood pressure in the data classification taught by Nakajima for the predictable purpose of providing information from a blood pressure waveform data which is useful in the diagnosing circulatory disease.

In regards to Claims 2 and 7, Nakajima teaches Nakajima teaches an individual pattern arranging operation of arranging the calculated 3D vector pattern for the maximum blood pressure, the calculated 3D vector pattern for the minimum blood pressure, and the calculated 3D vector pattern for the pulse together in a single 3D space, and the pattern comparing operation arranges, in the single 3D space, the comparison target pattern calculated for each of the maximum blood pressure, the minimum blood pressure, and the pulse and compares, in the single 3D space, the calculated 3D vector pattern for the maximum blood pressure, the calculated 3D vector pattern for the minimum blood pressure, and the calculated 3D vector pattern for the pulse with the comparison target pattern calculated for each of the maximum blood pressure, the minimum blood pressure, and the pulse, respectively (see entire document, for example para. 0108 "3D", 0139, 0192, 0209, 0249 and 0285 "Data visualization offers plotting various histograms, distributions and scatter plots in 1D, 2D, 3D and in higher dimensions via parallel coordinates. This includes the automated search for hints (followed by visualization of details). When starting to work with the Quest data, visualization helped to understand the nature of this data. In particular, it helped (1) to confirm the fact that there is a relatively high degree of discrimination between records with different diagnoses in the space of clinical tests…"). 

In regards to Claims 3 and 8, Karlov teaches a 3D spatial pattern comparing operation of comparing the comparison target pattern with the calculated 3D user pattern based on a position in a 3D space; and a relative position calculating operation of calculating a distance and direction of the calculated 3D user pattern and the comparison target pattern based on a result of the comparison in the 3D spatial pattern comparing operation, and the result output operation comprises: a relative position determining operation of determining a relative position of the normal person and the circulatory patient with respect to the user according to the calculated distance and direction; and an arrangement result output operation of arranging the user, the normal person, and the circulatory patient according to the determined relative position and outputting a result of the arrangement (see entire document, for example Figs. 9 " graphical representation of the definition of globally-transformed distance in local density estimation.", Fig. 10 "neighbor counting patterns for two diagnoses" and Fig. 11 and 12 and col. 2, ll. 51-57 and § 3. Data Fusion via the DBA Algorithms "  SBI-Moldyn's DBA technology offers a rigorous statistical treatment of the realistic uncertain data. The DBA offers a powerful data fusion framework to extract hidden patterns of diseases in a high-dimensional space of clinical tests.").  

In regards to Claims 4 and 9, the particular individual grouping of normal person, circulatory patient together with the user is an obvious "design choice” in which the rearrangement of parts compared to prior art isn’t disclosed to have a particular advantage, used for a particular purpose, or solves a stated problem.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791